Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 22, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

  162463 & (23)                                                                                              Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 162463
                                                                    COA: 354648
                                                                    Berrien CC: 01-410703-FC
  SAMUEL EUGENE CALHOUN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the request to expedite consideration is GRANTED. The
  application for leave to appeal the October 20, 2020 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court. The motion for modification of release decision is
  DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 22, 2021
         b0119
                                                                               Clerk